Name: Commission Regulation (EEC) No 2116/88 of 15 July 1988 deleting Annex B to Regulation (EEC) No 1633/88 as regards the supply of rolled oats to the International Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 88 Official Journal of the European Communities No L 186/19 COMMISSION REGULATION (EEC) No 2116/88 of 15 July 1988 deleting Annex B to Regulation (EEC) No 1633/88 as regards the supply of rolled oats to the International Committee of the Red Cross (ICRC) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1870/88 (2) and in particular Article 6(l)(c) thereof, Whereas, by Annex B to Regulation (EEC) No 1633/88 (3), the Commission issued an invitation to tender for the supply of 1 50 tonnes of rolled oats to ICRC as food aid ; whereas the conditions of the supply should be reviewed and the Annex in question should consequently be deleted, HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 1633/88 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7 . 0 OJ No L 147, 14. 6. 1988 , p . 10 .